 Case 4:21-cv-00089-ALM Document 21 Filed 05/10/21 Page 1 of 2 PageID #: 233




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 R2 Solutions LLC,
                                                        Civil Action No. 4:21-cv-00089-ALM
                         Plaintiff,

 v.                                                             Jury Trial Demanded


 Samsung Electronics America, Inc.,

                          Defendant.



               JOINT NOTICE OF RESOLUTION AND MOTION TO STAY

       Plaintiff R2 Solutions LLC, on the one hand, and Defendant Samsung Electronics

America, Inc., on the other hand, notify the Court that they have reached an agreement in

principle that resolves the claims in this case.

       In furtherance of their agreement, the parties expect to move to dismiss this case in the

next forty-five (45) days. Thus, the parties respectfully ask that the Court stay all deadlines

herein for forty-five (45) days while they memorialize their resolution and move to dismiss.

Dated: May 10, 2021                                Respectfully submitted,

 /s/ Edward R. Nelson III                          /s/ Jin Suk Park
 Edward R. Nelson III                              Jin-Suk Park
 State Bar No. 00797142                            jin.park@arnoldporter.com
 Brent N. Bumgardner                               Paul Margulies
 State Bar No. 00795272                            paul.margulies@arnoldporter.com
 Christopher G. Granaghan                          ARNOLD & PORTER KAYE SCHOLER LLP
 State Bar No. 24078585                            601 Massachusetts Ave., NW
 Hill Brakefield                                   Washington, DC 20001-3743
 State Bar No. 24110604                            Telephone: (202) 942-5000
 NELSON BUMGARDNER ALBRITTON                       Facsimile: (202) 942-5555
 PC
 3131 West 7th Street, Suite 300                   Ryan M. Nishimoto
 Fort Worth, Texas 76107                           ryan.nishimoto@arnoldporter.com
 Case 4:21-cv-00089-ALM Document 21 Filed 05/10/21 Page 2 of 2 PageID #: 234




 817.377.9111                                   ARNOLD & PORTER KAYE SCHOLER LLP
 ed@nbafirm.com                                 777 South Figueroa Street, 44th Floor
 brent@nbafirm.com                              Los Angeles, CA 90017
 chris@nbafirm.com                              Telephone: (213) 243-4000
 hill@nbafirm.com                               Facsimile: (213) 243-4199

 COUNSEL FOR                                    -and-
 PLAINTIFF R2 SOLUTIONS LLC
                                                Melissa Smith
                                                melissa@gillamsmithlaw.com
                                                GILLAM & SMITH LLP
                                                303 South Washington Avenue
                                                Marshall, TX 75670
                                                Telephone: (903) 934-8450
                                                Facsimile: (903) 934-9257

                                                ATTORNEYS FOR SAMSUNG
                                                ELECTRONICS AMERICA, INC.



                             CERTIFICATE OF CONFERENCE

        In accordance with Local Rule CV-7(h), the undersigned certifies that counsel for
Plaintiff conferred with counsel for Defendant and the parties are in agreement as to the relief
sought by this joint motion.


                                                             /s/ Edward R. Nelson III




                                CERTIFICATE OF SERVICE


      The undersigned certifies that a copy of the foregoing was served on all parties of record
on May 10, 2021 via the Court’s CM/ECF system.


                                                             /s/ Edward R. Nelson III




                                                 2
